DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 6 and 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a metal that forms a passive film,” but it is not clear from the Specification how the metal forms this passive film.  Specifically, is there a chemical reaction that must occur in order for the metal to form this passive film?  If so, what method is used for the metal to form the passive film?  Or is it instead the case that if the metal is one of those disclosed in the Specification, i.e., “Cr, Cr alloy, Al, Al alloy, Ti, Ti alloy, or the like,” then the metal naturally has a passive film (referring to page 6, lines 3-5 and 15-18 of the Specification)? It is not clear from the Specification what steps must one of ordinary skill in the art take in order for the metal to form a passive film.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a metal that forms a passive film,” but it is not clear from the Specification how or what steps must be taken in order for the metal to form a passive film.  Although the Specification (see page 6, lines 14-24) provides several examples of metals and alloys that form passive films, the examiner is not sure if the Applicant is requiring with this limitation that these metals must simply possess passive films, or if the Applicant is instead inferring a meaning to the formation of the passive film such that the “melting and solidifying” followed by further “remelting and solidifying” as described in the Specification is required in order to form the passive film (see page 6, lines 20-23 of the Specification).  With respect to the examination, since it is not clear from the Specification that the melting and remelting forms a passive film, the former is understood to be the case, i.e. that the claim requires a metal that possesses a passive film that has been formed and not a metal where melting caused by laser radiation forms a passive film; thus, the limitation will be interpreted most broadly as “a metal that has formed passive film.”  Alternatively, if the latter is true, then the Applicant can modify claim 1 to require “a metal that forms a passive film when welded” (or melted).
	Claims 2-9 are rejected based on their dependency to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US-20180214983-A1) in view of Murase et al. (JP-2017052004-A, relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 1, Yang teaches a joining structure (fig. 3) having a welded part for connecting joined members (“FIG. 3 is a cross-sectional side view of the workpiece stack-up,” para 0016) made of a metal (aluminum substrates 34 and 36, fig. 3) that has a formed passive film (anti-corrosion coating 38, fig. 3) wherein an outermost surface portion (top surface 26, fig. 3) of the welded part.  Yang does not explicitly disclose wherein an outermost surface portion of the welded part has a pitting potential (although Yang teaches using an anti-corrosion coating, Yang does not explicitly disclose measuring its pitting potential).

Yang, fig. 3

    PNG
    media_image1.png
    241
    327
    media_image1.png
    Greyscale

However, in the same field of endeavor of manufacturing a joining body made of aluminum material, Murase teaches wherein an outermost surface portion of the welded part has a pitting potential (“the pitting potential difference between the solid phase which has been phase-changed into the liquid phase and solidified is 50 mV or less,” bottom of page 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yang to include, measuring the pitting potential, in view of the teachings of Murase, by measuring the pitting potential, as taught by Murase, of the aluminum weld pool, as taught by Yang, in order to determine when the pitting potential difference of the aluminum material exceeds a pitting potential of 50 mV, because once exceeded, the amount of preferential dissolution rate of the aluminum material transitioning from a solid to a liquid due to melting causes the life of the bonded body to shorten as result of local structural changes incurred during the liquid phase, which can result in a strength embrittlement and weakening of the joined body (Murase, page 3 and bottom of page 6).
Regarding claim 2, Yang teaches wherein the welded part comprises a welded part main body formed inside (“The power density of the laser beam is selected to carry out the laser welding method in either conduction welding mode or keyhole welding mode. In conduction welding mode, the power density of the laser beam is relatively low, and the energy of the laser beam is conducted as heat through the aluminum workpieces to create only the molten aluminum weld pool,” para 0010; fig. 3 is construed such that the keyhole 76 does not form during the conduction welding mode; see annotated fig. 3 below for the examiner-construed “welded part main body”), and a surface-modified layer formed in contact with the welded part main body (see annotated fig. 3 below for the examiner-construed “surface-modified layer”), and the surface-modified layer includes the outermost surface portion (see annotated fig. 3 below for the examiner-construed “outermost surface portion”) having the pitting potential (“the back and forth movement of the laser beam 56 in the lateral direction 82, in particular, are believed to induce constant changes in the molten metal fluid velocity field within the molten aluminum weld pool 74, causing more disturbance (fracture and break down of a refractory oxide coating, boiling and zinc oxide formation of a zinc coating, etc.) of the protective anti-corrosion coating(s) 38,” para 0046; construed such that anti-corrosion coating 38 is mixed into aluminum weld pool 74; obvious that as a result, the surface of the weld has an anti-corrosion resistance due to the anti-corrosion coating; see also para 0012, where the goal of the invention is to keep the anti-corrosion coating at the surface and away from the deeper weld in order to “minimize the occurrence of source porosity and other related weld defects in the resultant weld joint”).

    PNG
    media_image2.png
    308
    486
    media_image2.png
    Greyscale

Regarding claim 3, Yang teaches wherein a maximum diameter of the surface-modified layer is equal to or larger than a maximum diameter of the welded part main body as viewed in a cross section in a welding depth direction (Y) (“the molten aluminum weld pool created during conduction welding mode is relatively shallow, typically having a width at the top surface of the workpiece stack-up that is greater than a penetration depth of the molten aluminum weld pool into the workpiece stack-up,” para 0010; examiner is interpreting “diameter” as the width, based on fig. 1 of the Applicant’s drawings, where the width L2 is greater than the width L1 similarly, the width of the weld pool 74 at the surface of the weld is larger than the width at the bottom of the weld, referring to fig. 3).
Regarding claim 4, Yang teaches wherein the surface-modified layer has a plurality of weld beads arranged so that adjacent weld beads overlap with each other (multiple weld beads are shown in the laser weld joint 68 in fig. 1).
Yang, fig. 1

    PNG
    media_image3.png
    625
    401
    media_image3.png
    Greyscale

	Regarding claim 6, Yang teaches wherein as viewed in a cross section in a welding depth direction, a layer thickness of the surface-modified layer is 0.5 µm or greater (“A typical thickness of the protective anti-corrosion coating 38, if present, is anywhere from 1 nm to 10 μm thick depending on its composition,” para 0032; construed such that the examiner construed surface-modified layer shown in annotated fig. 3 above, is between .001-10 μm).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
	Regarding claim 8, Yang teaches wherein the welded part is made of a metal or an alloy that forms a passive film (“This protective coating may be a refractory oxide coating that forms passively when fresh aluminum is exposed to atmospheric air or some other oxygen-containing medium,” para 0005).
	Regarding claim 9. Yang teaches wherein the welded part is made of Cr, Cr alloy, Al, Al alloy, Ti, or Ti alloy (“the base aluminum substrates 34, 36 may be composed of elemental aluminum or an aluminum alloy,” para 0031).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US-20180214983-A1) in view of Murase et al. (JP-2017052004-A, relying on foreign version for drawings and provided English translation for written disclosure) as applied to claims 1 and 2 above and further in view of Beck et al. (US-8890022-B2).
Yang teaches the invention as described above but does not explicitly disclose wherein the surface-modified layer has a single weld bead.
	However, in the same field of endeavor of welding two aluminum alloy workpieces together, Beck teaches wherein the surface-modified layer has a single weld bead (regular seem upper bead 30 caused by the defocused laser beam 20’, fig. 1 and claim 1; Applicant notes that the “single mode” can be “represented by a Gaussian distribution,” page 13, line 25; similarly, Beck teaches using a Gaussian beam distribution for the defocused laser beam, column 2, lines 56-57; “smoothed and leveled,” column 8, line 1; examiner is construing the smoothing and leveling of the weld seam as forming a single weld bead).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yang to include, using a second defocusing beam to partially remelt the weld seam, in view of the teachings of Beck, by defocusing the focal position for the start of a next stich seam, as taught by Beck, after performing the method for welding pieces together, as taught by Yang, in order to smooth the surface of the weld seam because a produced weld seam can comprise superelevations and be very sharp edged, especially when using aluminum alloys, and if not smoothed, the corresponding weld regions are no longer suitable for certain functions, for example for the application of seals or strips (Beck, column 1, lines 32-41; column 8, lines 5-10).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US-20180214983-A1) in view of Murase et al. (JP-2017052004-A, relying on foreign version for drawings and provided English translation for written disclosure) as applied to claims 1 and 2 above and further in view of Pariona et al. (NPL: “Yb-fiber laser beam effects on the surface modification of Al-Fe aerospace alloy obtaining weld filet structures, low fine porosity and corrosion resistance”).
Yang teaches the invention as described above but does not explicitly disclose wherein spinel oxide is not detected by an X-ray absorption fine structure analysis from an outermost surface of the surface-modified layer.
However, in the same field of endeavor of welding two aluminum alloy workpieces together, Pariona teaches wherein spinel oxide is not detected by an X-ray absorption fine structure analysis from an outermost surface (SWf, fig. 2) of the surface-modified layer (low angle X-ray diffraction (LA-XRD), fig. 6; based on the wiki entry for “Spinel group,” the examiner is interpreting a spinel oxide as a class of minerals that has four parts oxygen; fig. 6 does not indicate that any chemical compounds containing O4 were detected; fig. 6 also indicates that the generation of oxides is based on the intensity of the laser welding process; Applicant discloses spinel oxides as such as the Fe-Cr spinel oxides in pages 9-10 of the Specification but chromium is not used in the invention taught by Pariona).
Pariona, figs. 2 and 6

    PNG
    media_image4.png
    565
    687
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    581
    1367
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yang to include, using a laser welding process that uses a small heat-affected zone that promotes a protective oxide film produced by laser remelting, in view of the teachings of Pariona, by using the analysis methods, as taught by Pariona, to confirm the resultant weld chemical structure for a weld of aluminum alloys, as taught by Yang, because aluminum oxide is a chemically stable phase that serves as an effective barrier to protect against corrosion, and when welded in air atmosphere, oxygen is known to have a greater affinity for aluminum in the liquid state, for the advantage of producing a weld fillet region using aluminum alloys that significantly improves the material’s hardness and corrosion resistance (Pariona, pages 2299 and 2301).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        4/14/2022


/SANG Y PAIK/Primary Examiner, Art Unit 3761